ORDER
Plaintiffs’ petition for writ of certiorari is allowed for the limited purpose of reversing the superior court’s dismissal of plaintiffs’ quo war-ranto claim, and remanding to the superior court for consideration of that claim on the merits.
By order of the Court in Conference, this 28th day of January, 2016.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 28th day of January, 2016.
CHRISTIE S. CAMERON ROEDER Clerk of the Supreme Court
s/M.C. Hacknev Assistant Clerk